 



AMENDMENT NO. 1
TO THE
STOCK PURCHASE AGREEMENT
 
This Amendment No. 1 (the “Amendment”), dated as of July 9, 2007, to the Stock
Purchase Agreement, dated as of October 17, 2006 (the “Agreement”), is among
Lear Corporation, a Delaware corporation (the “Company”), and those other
parties named on the signature page hereto (collectively, the “Buyers” or
individually, a “Buyer”).
 
RECITALS
 
WHEREAS, Section 8(e) of the Agreement permits the parties to amend the
Agreement by an instrument in writing signed on behalf of the Company and the
Buyers; and
 
WHEREAS, the parties hereto desire to amend the Agreement as provided herein.
 
STATEMENT OF AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants and subject to the conditions herein
contained and intending to be legally bound hereby, the parties hereto hereby
agree as follows:
 
ARTICLE 1
DEFINITIONS
 
Section 1.01.  Definitions; References.  Unless otherwise specifically defined
herein, each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Agreement. Each reference to “hereof,” “hereunder,”
“hereby,” and “this Agreement” shall, from and after the date of this Amendment,
refer to the Agreement, as amended by this Amendment. Each reference herein to
“the date of this Amendment” shall refer to the date set forth above and each
reference to the “date of this Agreement” or similar references shall refer to
October 17, 2006.
 
ARTICLE 2
AMENDMENT TO AGREEMENT
 
Section 2.01.  Amendment to Section 6(a) of the Agreement.  Effective as of the
date hereof, Section 6(a)(ii) of the Agreement is amended by deleting “24%” and
replacing such amount with “24.5%”. Effective as of immediately prior to the
Section 5.4 Issuance (as defined in the Merger Agreement dated as of February 9,
2007 by and among AREP Car Holdings Corp. (“Parent”), AREP Car Acquisition Corp.
and the Company, as amended), Section 6(a)(ii) of the Agreement is amended by
deleting “24.5%” and replacing such amount with “27%”. The Company and the
Buyers acknowledge and agree that for purposes of Section 6(a)(ii), “Buyers”
shall be deemed to include Parent and its affiliates and associates.
 
Section 2.02.  Additional Representations and Warranties of the Company.  The
Company hereby represents and warrants to the Buyers as follows:
 
(a) Authority Relative to Amendment.  The Company has all necessary corporate
power and authority to execute and deliver this Amendment, and to perform its
obligations hereunder. The execution and delivery of this Amendment by the
Company have been duly and validly authorized by all necessary corporate action,
and no other corporate proceedings on the part of the Company are necessary to
authorize the execution and delivery of this Amendment. This Amendment has been
duly and validly executed and delivered by the Company and, assuming the due
authorization, execution and delivery by the Buyers, this Amendment constitutes
a legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms (except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other similar Laws of general applicability relating to or
affecting creditors’ rights, and to general equitable principles).


B-1



--------------------------------------------------------------------------------



 



(b) Section 203.  The Company has taken all necessary corporate action to make
the Section 5.4 Issuance and any other subsequent purchases by the Buyers that
do not exceed the limitations set for in Section 6(a)(ii) of the Agreement, as
amended by this Amendment, including any necessary corporate action to cause the
Buyers not to be deemed an interested stockholder for purposes of Section 203 of
the Delaware General Corporation Law (“Section 203”) by reason of such purchase
or purchases. A copy of the Board’s 203 resolution is attached as Exhibit A
hereto and indicates that the approval is limited as set forth thereon.
 
Section 2.03  Additional Representations and Warranties of the Buyers.  The
Buyers each hereby jointly and severally represent and warrant to the Company as
follows:
 
(a) Authority Relative to Amendment.  The Buyers have all necessary power and
authority to execute and deliver this Amendment, and to perform their respective
obligations hereunder. The execution and delivery of this Amendment by each
Buyer have been duly and validly authorized by all necessary action on the part
of each Buyer, and no further consent or action is required by any Buyer, its
governing body, partners or members. This Amendment has been duly and validly
executed and delivered by each Buyer and, assuming the due authorization,
execution and delivery by the Company, this Amendment constitutes a legal, valid
and binding obligation of each Buyer, enforceable against each Buyer in
accordance with its terms (except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar laws of general applicability relating to or affecting creditor’s
rights, and to general equitable principles).
 
ARTICLE 3
MISCELLANEOUS
 
Section 3.01.  No Further Amendment.  Except as expressly amended hereby, the
Agreement is in all respects ratified and confirmed and all of the terms and
conditions and provisions thereof shall remain in full force and effect. This
Amendment is limited precisely as written and shall not be deemed to be an
amendment to any other term or condition of the Agreement or any of the
documents referred to therein.
 
Section 3.02.  Effect of Amendment.  This Amendment shall form a part of the
Agreement for all purposes, and each party thereto and hereto shall be bound
hereby. From and after the execution of this Amendment by the parties hereto,
any reference to “this Agreement”, “hereof”, “herein”, “hereunder” and words or
expressions of similar import shall be deemed a reference to the Agreement as
amended hereby.
 
Section 3.03.  Governing Law.  This Agreement shall be construed in accordance
with and governed for all purposes by the laws of the State of New York
applicable to contracts executed and to be wholly performed within such State
without giving effect to its conflicts of laws principles thereof.
 
Section 3.04.  Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
 
[Remainder of This Page Intentionally Left Blank]


B-2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and the Buyers have caused this Amendment to be
executed as of the date first written above by their respective officers
thereunto duly authorized.
 
LEAR CORPORATION
 

  By: 
/s/  Daniel A. Ninivaggi


Name: Daniel A. Ninivaggi

  Title:  Executive Vice President, General Counsel and Chief Administrative
Officer

 
BUYERS:
 
ICAHN PARTNERS LP
 

  By: 
/s/  Edward Mattner


Name: Edward Mattner

  Title:  Authorized Signatory

 
ICAHN PARTNERS MASTER FUND LP
 

  By: 
/s/  Edward Mattner


Name: Edward Mattner

  Title:  Authorized Signatory

 
KOALA HOLDINGS LLC
 

  By: 
/s/  Edward Mattner


Name: Edward Mattner

  Title:  Authorized Signatory

 
 
Signature Page to
Amendment No. 1
to the Stock Purchase Agreement


B-3